 Case: 4:19-cv-01545-AGF Doc. #: 86 Filed: 07/08/20 Page: 1 of 2 PageID #: 988




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PIERRE WATSON,                              )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )      Case No. 4:19-cv-01545-AGF
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
              Respondent.                   )

                            MEMORANDUM AND ORDER

       This matter is before the Court upon review of Petitioner’s motion (ECF No. 61)

for disclosure of grand jury transcripts, which was initially filed pro se but was thereafter

supplemented by Petitioner’s appointed counsel. In support of his motion, Petitioner

argued that there was a particularized need for disclosure in order to support his § 2255

claims of ineffective assistance of counsel and prosecutorial misconduct based on Brady

violations, Brady v. Maryland, 373 U.S. 83 (1963). Specifically, Petitioner argued that

inconsistencies between the original indictment and the three subsequent superseding

indictments in his criminal case raised questions as to whether the grand jury transcripts

would reveal exculpatory evidence that was not turned over to Petitioner. Alternatively,

Petitioner requested that the Court review the transcripts in camera.

       The government opposed Petitioner’s request for disclosure but agreed that

Petitioner’s alternative request for an in camera review was appropriate. The

government also filed its own ex parte motion for an in camera review and attached the

transcripts at issue (ECF No. 67).
 Case: 4:19-cv-01545-AGF Doc. #: 86 Filed: 07/08/20 Page: 2 of 2 PageID #: 989




       For the reasons set forth in its Memorandum and Order dated April 30, 2020 (ECF

No. 68), the Court held that, although it was not convinced that Petitioner’s speculative

assertions warranted disclosure of the grand jury transcripts, it would grant the parties’

requests for an in camera review of the transcripts.

       The Court has now reviewed the grand jury transcripts submitted by the

government in connection with its ex parte motion (ECF No. 67), and the Court finds

that the transcripts do not support Petitioner’s § 2255 allegations.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s motion to disclose grand jury

transcripts is DENIED. ECF No. 61.



                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 8th day of July, 2020.




                                              2
